OPINION — AG — ** ACCOUNTANCY — REVOKE CERTIFICATE ** (1) WHERE THE STATE BOARD OF ACCOUNTANCY HAS, AS PROVIDED IN 59 O.S. 9.1 [59-9.1], DECIDED A REINSTATE A THERETOFORE REVOKE CERTIFICATE (LICENSE), SAID BOARD MAY AND SHOULD MAKE AN ORDER REINSTATING THE SAME NUMBER AS THE ORIGINAL, TO THE FORMER HOLDER THEREOF, TOGETHER WITH A COPY OF THE ORDER REINSTATING SUCH CERTIFICATE; AND THAT THE SAID BOARD MAY NOT LEGALLY INSERT THE WORD " REINSTATED " ON SAID CERTIFICATE. (2) SAID BOARD MAY, WHERE IT IS ALLEGED THAT A CERTIFICATE HAS BEEN LOST, REQUIRE THAT A SHOWING OF SUCH LOSS BE MADE BY AFFIDAVIT PRIOR TO ISSUANCE OF ANY DUPLICATE. (CERTIFIED PUBLIC ACCOUNTANT, LICENSE REVOKED LOST, REPLACE) CITE: 59 O.S. 9.1 [59-9.1], 59 O.S. 13 [59-13], 59 O.S. 1-20 [59-1-20] (RICHARD M. HUFF)